 THE CHARDON TELEPHONE COMPANY529The Chardon Telephone CompanyandCommunications Workersof America,AFL-CIOThe Chardon Telephone CompanyandCommunications Workersof America,AFL-CIO.Cases Nos. 8-CA-2643, 8-CA-2664, and8-RC-4476.October 25, 1962DECISION AND ORDEROn May 29, Trial Examiner James V. Constantine issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, and recommending further that theelection held on November 24, 1961, in Case No. 8-RC-4476 be setaside and that a new election be conducted, as set forth in the attachedIntermediate Report.Thereafter, the Respondent filed exceptions tothe Intermediate Report and a supporting brief.The ChargingParty filed a statement and a brief in support of the IntermediateReport.Pursuant to provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examinerat the heating and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis proceeding, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the followingmodifications.'As set forth in the Intermediate Report, the Regional Directorfor the Eighth Region had ordered that the consolidated complaintissued in Cases Nos. 8-CA-2643 and 8-CA-2664 be consolidated withobjections filed in Case No. 8-RC-4476 for the purposes of hearing.The objections relate to an election held on November 24, 1961, pur-suant to all "Agreement for Consent Election."Pursuant to theRegional Director's order, the Trial Examiner made credibility reso-lutions, findings of fact, and recommendations with regard to therepresentation case.Under the Board rules applicable to an "Agree-ment for Consent Election," questions relating to such elections areto be determined by the Regional Director and not the Board.21The Trial Examiner found that the "small group meetings"of the employees held byRespondent did not "amount to an unfair labor practice."As no exceptions were filedto this finding,we adopt itpro forma2The Board Rules and Regulations, Series 8, as amended,Section 102 62 (a).139 NLRB No. 27. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDTherefore, we shall sever the representation case from the complaintcases herein, and shall remand the representation case to the RegionalDirector for such action as he may deem appropriate. In view ofthis disposition, we do not pass upon the Trial Examiner's findingsand recommendations that the Respondent engaged in objectionableinterference with the election, which warrants setting it aside.Ac-cordingly, we limit our Decision and Order herein to only the twocomplaint cases.ORDERThe Board adopts as its Order the Trial Examiner's RecommendedOrder with respect to the complaint cases with the followingmodification :In the notice, the penultimate paragraph is changed to read : "Thisnotice must remain posted for 60 consecutive days from the date ofposting, ..." instead of stating: "60 days from the date hereof."IT IS ORDERED that Case No. 8-RC-4476 be, and it hereby is, severedfrom the consolidated complaint in Cases Nos. 8-CA-2643 and8-CA-2664, and that Case No. 8-RC-4476 be remanded to the Re-gional Director for the Eighth region for such action as he deemsappropriate.INTERMEDIATE REPORT, RECOMMENDED ORDER, ANDREPORT ON OBJECTIONSSTATEMENT OF THE CASESIn Cases Nos. 8-CA-2643 and 8-CA-2664, charges were filed on December 1,1961,1and January 8, 1962, respectively,against The Chardon Telephone Company,herein called Respondent or the Company,by Communications Workers of America,AFL-CIO.Uponsuch charges,the General Counsel of the National Labor Rela-tions Board, by the Regional Director for the Eighth Region(Cleveland, Ohio),issued his consolidated complaint on January 17, 1962, in substance alleging thecommission of unfair labor practices by Respondent in violation of Section 8 (a) (1)and (2),and affecting commerce as defined in Section 2(6) and(7), of the NationalLabor Relations Act, herein called the Act.Respondent has answered denyingthe alleged unfair labor practices but admitting certain facts.InCaseNo. 8-RC-4476, Communications Workers of America, AFL-CIO,herein called the Union or the Petitioner,on or about October 11 filed with theBoard a petition for certification of representatives for the Company's employeesin a specified unit at Chardon, Ohio.On November 24, a consent election wasconducted by the Board pursuant to an agreement between the parties executed onNovember 14.The Union lost the election.On December 1, the Petitioner filedobjections to the conduct of the election.The Regional Director issued a reporton objections,dated January 5, 1962, directing a hearing,inmaterial part, on"Petitioner'sObjection No. 3 and related objections concerning the change in theovertime pay plan, the promise to pay for the cost of tuition and books,and thegranting of other benefits prior to the time of the election.Said RegionalDirector also ordered that the consolidated complaint case be consolidated withthe objections in the representation case for purposes of hearing,and further orderedthat the "Trial Examiner will resolve the issues raised by the Petitioning Union'sObjection No. 3 and related objections...and will include in his IntermediateReport and Recommended Order a report thereon,containing resolutions of thecredibility of witnesses,findings of fact, and recommendations to the RegionalDirector as to the disposition of the said objections."1Unless otherwise noted, all events herein occurred in 1961. THE CHARDON TELEPHONE COMPANY531Pursuant to due notice, a hearing was held before Trial Examiner James V. Con-stantine on the consolidated case at Chardon, Ohio, on April 2, 3, 4, and 5, 1962.All parties were represented at and participated in the hearing, and were grantedthe right to present evidence, to examine and cross-examine witnesses, to file briefs,and to offer oral argument.At the hearing I denied Respondent's motion to dismiss.Briefs have been received from the General Counsel, the Union, and Respondent.Upon the entire record in the consolidated case, and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THEBUSINESSOF RESPONDENTRespondent, an Ohio corporation, is engaged at Chardon, Ohio, in the businessof providing telephone service to customers in the State of Ohio.Annually it receivesgross income in excess of $100,000 for its telephone service, and in excess of $25,000for toll call service to points outside the State of Ohio. I find that Respondent isengaged in commerce within the meaning of Section 2(6) and (7) of the Act andthat it will effectuate the policies of the Act to assert jurisdiction over Respond-ent's operations.II.THE LABOR ORGANIZATIONS INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.Respondent disputes that The Committee of Employee Representatives, hereincalled the Committee, is a labor organization within the meaning of said Section2(5).For the reasons set out below, I find that such Committee is a labor organi-zation comprehended by said Section 2(5).III.THE UNFAIR LABOR PRACTICES AND THE OBJECTIONS TO THE CONDUCT OFTHE ELECTIONIn the unfair labor practice cases (Cases Nos. 8-CA-2643 and 8-CA-2664) theissues litigated are whether Respondent (1) engaged in conduct prohibited bySection 8(a)(1) of the Act, such as promises or grant of benefits and rewards, and(2) violated Section 8(a)(2) of the Act by dominating, interfering with, assisting,and contributing to the support of the Committee.The issue in the representationcase (Case No. 8-RC-4476) is whether during the period between November 14(the date on which the agreement for consent election was executed) and 24 (thedate of the election), Respondent granted or promised benefits and rewards for thepurpose of discouraging membership or interest in the Union.Although evidencehas been received on all issues, only those events which occurred between November14 and 24 have been considered in the representation case, except as otherwiseexpressly noted.The issues were vigorously and at times bitterly contested.Resolution of manyof them depended upon determination of questions of credibility.Findings madeherein are based upon credible evidence where credibility was an issue, although Ihave not always set out the conflicting evidence in such instances. In general, I haveaccepted the testimony of employee Wilma Cope as credible, and that of the otherwitnesses only to the extent that it is consistent with the findings made herein. Itfollows that I have accepted some and rejected some of the testimony of all witnessesother than Wilma Cope.2A. Promises or grants of benefit and rewardsBefore the advent of the Union, Respondent held but two employee meetings in1961.However, after the Union petitioned for an election on October 11, TheodoreCase, Respondent's president and general manager and a supervisor as defined by Sec-tion 2(5) of the Act, started calling regular and frequent assemblies of employees.These were conducted over a period beginning the week after the petition was fileduntil the week of following the election.These meetings were held once or twice2On one issue, as hereinafter recited, Cope testified that eight names wereon a bulletinboard as representatives on the CommitteeOther witnesses stated that although eightnames appeared, only three were those of the Committee and five were those of the nomi-nating groupWhile Cope's version varies in a minor degree (since the issue did notinvolve the number, but rather the manner of selecting the Committee), I find that Copewas mistaken and accept the testimony of the other witness thereon.But in all otherrespectsI credit hertestimony.672010-63-vol. 139-35 532DECISIONSOF NATIONAL LABOR RELATIONS BOARDa week, and were presided over by Case.Generally, a group of three separatemeetings in any particular day was held: One for the male employees, and two forthe female employees. There was some testimony that two meetings were necessaryfor the latter so that some female employees would remain on duty at all times.The same subjects were generally discussed at the meetings held on a particular dayand were stressed by repetition at subsequent meetings held on other days.Allmeetings were held during working hours in the basement of Respondent's premisesat Chardon.No employee lost any compensation by attending such meetings; infact, some employees (if they claimed it) were paid overtime rates for attendingbeyond their working hours if the meeting continued beyond closing time.3At one of these gatherings attended by employee Cope about a week before theelection,Case explained that overtime could be paid in two ways-either for allwork over 40 hours in a week or for all -work exceeding 8 hours in a day-and thatRespondent had been paying on the former basis.Case then remarked that Re-spondent would pay overtime for all work over 8 hours a day.Upon inquiry fromPeggy Duffy, the accounting supervisor who was present, Case stated that the newmethod of computing overtime would begin the "next Monday." This methodhad not previously been in effect; any testimony to the contrary is not credited.At this meeting Case also said, according to employees Cope, that any employeecould get more education, regardless of whether it pertained to his job, at companyexpense (for tuition and books, but not transportation), if such employee presentedevidence of passing grades.However, Case added that the Company was not boundto pay for such instruction but would do so "at its own decision." Cope further testi-fied that prior to this the Company had paid only for training of employees whenrelated to their jobs.Employees Haase and Zell, who attended a similar meeting for males only, testi-fied that Case restricted his education offer to such schooling which was beneficialto the Company or to the employee in his line of work.Haase added that priorthereto schooling of this limited type had been available at company expense onlyfor persons in certain jobs and then only if they were found qualified.He was oneof those who so benefited. Evidence introduced in the record shows that the Com-pany in the past had sent employees to school to obtain specialized instruction con-cerning their jobs, but this was quite rare.At these meetings, Case discussed the Union.Among other things he said thatif the Union got into the plant it would be hard to get it out and that union memberswould have to take orders "from another place . .. outside" (as testified byemployee Cope).He also told the employees that they could work out their prob-lems among themselves without having an outside union, the Petitioner, to representthem (as testified to by employees Haase and Keith Orzen).At some meetings, especially those held for the male employees, Case mentionedthat the Company at its expense would supply small handtools, at least for the "firstissuance," and said that they would be replaced at company expense except whenthey were negligently lost or damaged.Prior to this employees were required tosupply such tools themselves.The testimony of employee Haines in the main doesnot contradict this conclusion.To the extent that it does I do not credit it, sinceother employees testified that they paid for their own handtools.Moreover, it isunlikely that Case would have mentioned the subject if the employees knew about it.Moreover, the Company's document entitled "Benefits and Wage Schedules-October 1, 1961," which was distributed to employees, omits reference to companysupplied handtools.This is cogent evidence that such tools were not provided atcompany expense prior to October 1, 1961.On the other hand, the Company'sdocument entitled "Benefits of the Chardon Telephone Company January 1962,"which was passed out to employees in December 1961, contains a statement thatsuch tools will be furnished "on a no cost basis for the first time."Another subject brought by President Case to the attention of employees at thesemeetings concerned callout time, i.e., the time during which an employee was calledtowork before or after his or her regular working hours.Up to this time, anemployee was compensated only for actual time worked on callouts, and he receivedovertime rates for the callout time spent in excess of 40 hours a week.PresidentCase announced, however, that employees would henceforth be guaranteed a mini-mum of 2 hours' callout pay, so that an employee actually working less than 2 hourson callout would be paid for 2 hours.President Case at these meetings also discussed hospitalization or Blue Crossinsurance.Although the Company's employees enjoyed hospitalization benefits'The Union argues that such overtime payments violated Section 8(a)(1) of the Actand also taint the election.This contention is without merit since the Company neitherinitiated nor promised such additional compensation. THE CHARDON TELEPHONE COMPANY533under a program sponsored by it, the cost thereof was borne entirely by the em-ployees.Case mentioned that the Company was planning to adopt the Mid-Conti-nent system (Respondent is a wholly owned subsidiary of Mid-Continent) wherebyRespondent would contribute a percentage of the hospitalization insurance piemiums,and that Mid-Continent was "working on" benefits to employees of the Company.One employee who testified (Patricia Neylon) also stated that Case observed it waspossible to extend benefits to employees who had been employed less than a year,although until then such employees were not entitled to subscribe to the Company'shospitalization program.President Case had difficulty in recalling whether he uttered the foregoing remarksattributed to him at these employee meetings. In fact he testified that "I can't answeryes or no" whether he made some of the statements, that "possibly I could have"mentioned some of them, and that "whatever the employees testified to" that he said"is true."He did make some categorical replies to questions, but they did not in allinstances contradict the testimony of employees as recited above. I credit only histestimony consistent with the findings herein.Accordingly, I find that PresidentCase made the statements narrated above at the meetings called by him and heldin the period extending from after October 11 to prior to the election onNovember 24.B. The Committee1.Formation and domination of, interference with, and assistance to the CommitteeTwo more meetings of employees were held following the election, which theUnion lost.Like those which preceded the election, these meetings actually con-sisted of two groups of three separate meetings: one group of three on one day andanother group of three on another day; each day's meetings included one for maleemployees and two for female employees. They were held in the basement on com-pany time, and without loss of pay to employees. The first group of three separatemeetings was held shortly after the election and the second group a few days there-after.Case presided at these meetingsThe first group of two separate meetings of female employees was held on theMonday after the election.At the meeting attended by employee Wilma Cope,President Case thanked the employees for their support in rejecting the Union at theelection and also commented that he had not realized that the employees had so manytroubles and problems.He then said that he had been thinking about an "em-ployees' committee" and that it would help, but did not elaborate further on it.Atanother meeting attended on the same day by employee Patricia Neylon, PresidentCase stated that he "would like to form some sort of employees' committee or groupto discuss problems that went on in different departments and things."Another group of two separate meetings of female employees was held later duringthis same week.At the one attended by employee Cope, President Case went intodetails of the employees' committee.At this meeting, Case remarked that he thoughtthe Committee should be composed of a representative from each department; thatsuch representative would present an employee's grievance to Case and then reportthe outcome to the employee.About 2 days after this meeting, employee Cope sawthe names of the members of the employees' Committee written in chalk on a black-board in the Company's basement. So written on the blackboard were the names ofJoe Zell, Tom Hejduk, Keith Orzen, Karen Orzen, Wanda Seevers, Pat Neylon, andWilma Burdick, and the words "employees' committee." From the time of holdingthis second group of female meetings and the time when Cope saw the names on theblackboard, no meetings were held to discuss the method of choosing representatives.At the second group of two separate meetings for female employees following theelection attended by employees Neylon and Keck, President Case notified those pres-ent that the Committee had been organized and was in existence. This was not thesame meeting at which Cope was present.Case told the employees that the Com-mittee was composed of a member from each of the Company's departments. Priorto this meeting, Keck had been told by Romano, her supervisor,4 that there would bean employees' committee, and that the employees in her department would have topick a representative.At the first separate meeting held for male employees after the election PresidentCase asked if those present desired a committee to represent them to iron out anydifficulties employees may have with management.Upon receiving an affirmativereply, Case immediately appointed five male employees to select and form this com-*I find that Romano is a supervisor within the meaning of Section 2(11) of the ActAccordingly, the motion of Respondent to strike the testimony of employees testifying asto conversations with Romano is denied. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDmittee.These five,herein called the nominating group,were Joe Zell,Tom Hejduk,Chuck Neely, George Blair, and Keith Orzen.They were directed by Case to selector appoint a committee as a "representative between the employees and theemployer."That evening the nominating group met at the home of Keith Orzen,where, aftersome discussion,they picked three persons to compose the Committee.The namesof those so appointed-Tom Hejduk,Joe Zell, and Wilma Burdick-were posted onthe bulletin board the next morning with a notation that they had been selected toconstitute the Committee,and that "If there are any objections to the following names,please see the following five."There were then listed the names of the five whomadeup the nominating group.The foregoing findings are based on the testimony of employees Zell and KeithOrzen,which I credit to this extent,and of employee Cope, which I credit except fora slight discrepancy hereinafter recounted.Employee Haase's testimony,insofaras it implies that Case did not appoint the nominating group, is not credited.Asmentioned above, I am of the opinion that employee Cope is mistaken as to thenumber composing the Committee;and, insofar as her testimony conflicts with theforegoing finding thereon,I am unable to accept it.While President Case deniedthat he appointed the nominating group, this branch of his testimony is notcredited by me for two reasons:(1)Case's memory was quite faulty at the hearingon this and other issues,so that I cannot rely on his recollection of the events in-volved-in fact,he often remarked at the hearing that because he could notremember,whatever the employees quoted him as saying is true; and(2) bothOrzen and Zell were not only decidedly favorable to the Company,but in addi-tion Orzen,a witness for the General Counsel,discussed his testimony with coun-sel for the Respondent before testifying at the hearing, while Zell was appointed aworking foreman in January 1962, and also was elected chairman of the CommitteeNeither Orzen nor Zell was inclined while testifying to say anything derogatory oftheir employer.Hence I credit them in this regard.Ido not, however,creditthe testimony of Zell and others that the idea of an employee committee had beendiscussed at his home a year earlierThis was an afterthought on Zell's part afterhe had been recalled by the General Counsel. In fact he first testified on recallthat "mainly"he was the one who heard of the ideafromhimself a year earlier;and only after it appeared that this reply was ludicrous did he volunteerthat hediscussed it with other employees.At themeeting of male employees at which Case appointed the nominating group,he also assured those present that he would do his utmost to make his preelectiondiscussion of benefits come true.Some results were attained by his efforts, foremployee Keck testified that,at a "meeting"held about 2 weeks before the hearingherein,Case notified employees that the Company would pay one-half of thepremiumon hospitalization insurance.Committee minutes of February 15, 1962, show thatsuch payment was scheduled to be made on the February 1962 premiums.Although the Committee started out with three members, it was soon enlargedto include two additional members, namely, employees Karen Orzen and PatriciaNeylon.Orzen became a member after her supervisor,Beverly Romano, "asked[her] if [she]would like to be on it" and Orzen replied affirmatively.Neylon be-came a member when Peggy Duffy,her supervisor,5in the presenceof Neylonand a couple of other employees,asked if anyone was interested in becoming arepresentative for her department.Duffy also added that "Mr.Case was thinkingof having a committee,"that he wanted to have a committee, and that it wouldbe concerned with all "problems and things"in each department.Thereupon,Neylon's name was picked"literally out of a hat"which contained her and othernames placed therein.Minutes of the Committee'smeetings were kept by President Case until it selecteda secretary-Karen OrzenThereafter Karen Orzen kept the minutes.The Com-mittee held its meetings on company time in President Case's office,with Case inattendance for the first 2 or 3 meetings.He sometimes presidedNevertheless,Committee minutes for the meeting of March 1, 1962,recite that"Mr Hardy rasupervisor]will be present at all future Employee Committee meetings but willnot voice any opinion on the matters discussed."Committee members were com-pensated for working time lost in attending such meetings.G I find that Dully is a supervisor within the meaning of Section 2(11) of the Act Inany event I find that the conversation between Duffy and Neylon is admissible either asa verbal act or as a narrative statement contemporaneous with Neylon's selection to theCommitteeAccordingly, Respondent's motion to strike this conversation is denied THE CHARDON TELEPHONE COMPANY535Later the Committee was enlarged further by having an elected representativefrom each department.The first election of representatives occurred about 3 weeksbefore the hearing herein. It was held on Respondent's premises during workinghours without loss of pay to the employees participating in it.Minutes of the Com-mittee narrate that Working Foreman Joe Zell was elected its chairman and KarenOrzen its secretary on February 28, 1962.C.Whether the Committee is a labor organizationAt first both the Committee and the nominating group (some employees were onboth the Committee and the nominating group) met with Case in his office duringworking hours.At the first Committee meeting, which was called by Case, thosepresent discussed such subjects as tools and hospitalization.At this or the nextmeeting, Case and the Committee "looked at" a collective-bargaining contract ineffect at another telephone company.Case also called the second Committee meet-ing which, like the first, was held in his office during working hours and was at-tended by both the Committee and the nominatinggroup.Employees attendingthese two meetings suffered no loss of pay during such time.Minutes of the Committee reveal that it took up at its agendas such matters asgrievances, "three month trial periods" of employees, Blue Cross and Blue Shield,transfers to other departments, "more recognition" for installers who made sales,safety belts for company vehicles, revisions in a pamphlet captioned "Benefits ofthe Chardon Telephone Company" (which pamphlet contained the Company's policyon seniority, hours of work, paid holidays, overtime, job classifications, rates ofpay, and other conditions of employment), termination of employment, lunchhours, benefits "with regard to extensions and color telephones," men's lockers, andon-the-job training.The record is barren of evidence that the Committee has levied initiation fees,collected dues, has a treasury or treasurer, or has bylaws.Nor is there evidence thatit engages in genuine collective bargaining.The documents in evidence relating toRespondent's notification to its employees of the Company's benefits indicate thatRespondent notifies employees how and when they will vote on representatives totheCommittee.Some of this evidence is condensed in the succeeding threeparagraphs.Beginning in October, Respondent started to distribute written material to itsemployees.This was an innovation.A document entitled "Benefits to The ChardonTelephone Company, January 1962" (which was circulated to employees in themiddle of December 1961) states, among other things, that:aHoliday work, other than on Sundays, will be paid for at double time.b.Christmas Eve and Sunday work will be paid for at time and a half.c.Callout time between 5 p in and 8 a in. shall be paid at time and a half, witha minimum of 2 hours' pay assured in cases where less than 2 hours are workedduring this period.dOvertime will be paid for all work in excess of 8 hours in 1 day or 40 hoursa week, "whichever is greater."e.Employees who "enter" correspondence courses or night school, and whosecourses are approved by the Company's general manager, will be reimbursed bythe Company for the tuition and book expenses incurred if a passing grade is obtained.f."All tools, gloves, rain suits and hats will be stocked and issued to the em-ployees on a no cost basis for the first time."g."The Employee Committee consists of six employees representing each of thefollowing departments: Plant 3; Commercial 1; Accounting 1; Traffic 1.The com-mittee will meet at 10:30 a in. on the third Thursday of each month.On this day aluncheon will be scheduled and in attendance will be the above committee plus alloperating department heads."On or about February 13, 1962, Respondent distributed to its employees a revisionof the above document.Among other things, it substantially reiterated the itemsnumbered a to g above. It also stated that:The Employee Committee will consist of three members from the PlantDepartment.There will be an election each year the first week of January orwhen a vacancy occurs.Voting will be for three members; one present member,one new member, and one either present or new member.* The Commercial Department will choose a representative for the EmployeeCommittee once every six months. In the month of January and again in Julyon the first Monday in the month. The Commercial Department will choose therenresentative on a closed ballot election and the person with the most voteswill represent the department for a six month period.The Supervisor will 536DECISIONSOF NATIONAL LABOR RELATIONS BOARDalso be included on the voting at which time four or more employees areunder her supervision.At thattimethe voting will only be done by the ServiceRepresentatives.The Traffic Department will elect a representative for the Employee Com-imuttee once a year.The election will take place in the month of February.The Accounting Department will elect a representative for the EmployeeCommittee once every six months. In the month of January and again inJuly on the first Monday in the month. The Accounting Department will electthe representative on a closed ballot election and the person with the mostvotes will represent the department for a six month period.The supervisorwill not participate in the election.The above document was further revised on or about February 23, 1962, by thesubstitution of a new page 8A.This substitution eliminated from the paragraphabove identified by an asterisk (*) the words "The supervisor [in the commercialdepartment] will also be included in the voting until at which time four or moreemployees are under her supervision.At that time the voting will only be done bythe Service Representatives."No evidence was received that the provisions of the above documents relatingto the Committee were adopted by the employees or their representative. I findthat the Company formulated them and then imposed them upon the employees withthe acquiescence of the Committee.Concluding Findings in the Consolidated Complaint Cases 6At one or more of the employee meetings more fully described above, Respondent'sPresident Case expressed opposition to the Union and sought to induce or persuadeRespondent's employees to refrain from joining in or selecting it as their bargainingrepresentative.This does not amount to interference, restraint, or coercion.SeeSection 8(c) of the Act.However, Respondent made promises of or granted benefitsor rewards to its employees prior to the election for the purpose of discouraginginterest or membership in, activity on behalf of, or representation by the Union.These promises consisted of the following: 'ra.President Case stated that thereafter the Company would supply small orhandtools to employees at least once, and would replace such tools when necessaryunless they were damaged or lost by the employee's fault or neglect. It was neitherthe practice nor the policy of Respondent prior thereto to supply such tools.b.President Case promulgated a new overtime plan whereby employees wouldbe paid overtime rates for all hours worked in excess of 8 hours a day. Precedingthis announcement, Respondent paid overtime only for work above 40 hours aweek.c.Respondent adopted a policy or practice of compensating for at least 2 hoursany employee called out to work before or after regular working hoursBeforethis an employee so called out was paid only for actual time worked.d.Two distinct statements were made regarding company payments for thefurthering of education.To the group of female employees which included WilmaCope, Respondent offered, in its discretion, to reimburse employees for any tuitionand books (but not transportation) which they incurred in obtaining schooling,regardless of whether or not it related to the employee's job.To another groupof female employees and to the group of male employees Respondent offered, initsdiscretion, to compensate employees for such tuition and books if the coursespursued would aid the employee in the performance of his job or benefit thee In its brief Respondent requests that the charges should be dismissed for various rea-sonsBut the charges act solely to generate the complaintOnly the complaint framestheIssuer: and only the complaint may be upheld or dismissedIndiana & MichiganElectric (onu>anq,318 IT S 9 17-18 See Section 10 (b) and (c) of the Act Accordingly,this request is deniedTreating the request as a motion to dismiss the complaint, it isdisposed of in accordance with the findings, conclusions, and recommendations madeherein7 There is evidence that at one meeting following the election of November 24, PresidentCase discussed employee stock purchase plansSince the evidence thereon is quite meager,I find that the record does not establish that such discussion rose to the magnitude of apromise or reasonable expectationThere is also evidence that pay raises were grantedpursuant to progression wage schedules. I find thatsuch raises were notgrants of bene-fits forbidden by Section 8(a) (1). THE CHARDON TELEPHONECOMPANY537Company. In both instances, repayment of expenses was conditioned upon proofof passing the courses pursued. In neither of these situations had Respondentin the past adopted or made known any policy or practice of paying for such school-ing;Respondent's only previous policy or practice was to select an employee con-sidered qualified and send him or her to school for specialized job training.Thislatter occurred quite infrequently.Notwithstanding that Respondent did not obligate itself to make such payments,but reserved the right to pay in its discretion, I find that the offers amounted topromises of benefits or reward.Manifestly,Respondent held out an "incentiveof anticipated benefit" (Cf.Commissioner v. Duberstein,363 U.S. 278, 285), andI so find. This is so because, when considered in the environment of other uncondi-tional benefits described at these meetings, employees with confidence could lookfor reimbursement of expenses incurred upon submitting evidence of satisfactorycompletion of courses.e.Respondent in effect promised to contribute to employees' hospitalizationpremiums.8Although the language used did not categorically assure such pay-ment, nevertheless it was capable of conveying the impression that Respondent wouldpay some of the premium, and I find that it was intended to carry that implication.It is significant that Respondent did carry out this promise by paying one-half ofthe premiums beginning in February 1962.Accordingly, I find that Respondent promised some and granted other benefits orrewards to its employees for the purpose of discouraging their union activities, sym-pathies,membership, and affiliation.9I find that the Committee is a labor organization comprehended by Section 2(5)of the Act. In this connection it suffices to point out that employees participate inthe Committee, that it represents the employees, and that it exists for the purpose ofdealing with the Company concerning grievances, wages, rates of pay, hours of em-ployment, and conditions of work.N.L.R.B. v. Cabot Carbon Company and CabotShops, Inc.,360 U.S. 203;Pacemaker Corporation,120 NLRB 987, enfd. 260 F. 2d880 (C.A. 7).The Committee, I further find, was conceived, formed, sponsored, and promotedby President Case. I do not credit employee Haase's testimony that the Committeewas the product of employee sentiment, nor the testimony of Working ForemanZell that the idea of an employee's committee was discussed at his home about ayear before the election, nor the testimony of Case that employees discussed theidea of a committee with him for some time before it was organized.Finally, I find that, since its inception, Respondent has dominated, assisted, andcontributed to the support of the Committee, and interfered with its administration.Chicago Rawhide Manufacturing Company, 221F. 2d 165 (C.A. 7), relied on byRespondent, is distinguishable.Accordingly, I find that the above conduct violates Section 8(a)(1) and (2) ofthe Act.D. Report on objectionsAs noted above, I have found that Respondent, between the time beginning shortlyafter October 11 and until shortly prior to November 24, made grants and promisesof benefits and rewards to its employees. I find that such promises and grants weremade in order to wean employees from union activities, sympathies, membership,and affiliation, and to frustrate the Union in its preelection organizational campaign.I further find that such conduct interfered with the employees' freedom of choicein the selection of a bargaining representative. In making these findings I havedisregarded all evidence concerning events occurring subsequent to November 24(the date of the election) except that I have taken into consideration two documentsin evidence.The first is a document entitled "Benefits of the Chardon TelephoneCompany January 1962."This document, which I find was distributed in December1961, is so closely connected to the events of November that it may not be dis-regarded as too remote. It contains statements that the Company will pay for'Case also talked about hospitalization for new employees with less thana year'sservice.I find that this talk did not amount to a promise9 The Charging Party contends that the small group meetings are sufficient in them-selves, under the doctrine ofPeoples Drug Stores, Inc. and Peoples Service Drug Stores,119 NLRB 634, to cause the election to be set aside. In my opinion that case is dis-tinguishable.Hence I do not find that the small group meetings either amount to anunfair labor practice or afford a basis for setting aside the election. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1) correspondence courses or night school "not only with regard to the field oftelephony but other relative subjects" approved by the general manager, and (2) alltools, gloves, rain suits, rain hats, and their replacements when broken or damagedin use."The second is a notation in minutes of the Committee for February 15,1962, that the Company, beginning February 1962, will contribute one-half thehospitalization premium.Since underThe Ideal Electric and Manufacturing Companydoctrine (134 NLRB1275) the critical period starts on November 14 and ends on November 24, thequestion is whether any of the foregoing acts were committed in that time.Testi-mony pinpoints the policy regarding free issuance of tools as having been promul-gated at a meeting held a short time before the election. I find that this announce-ment was made during the critical period.Testimony pertaining to the otherpromises of benefits or rewards does not specify the date of the meeting; but, underthe circumstances, including the fact that President Case held meetings so frequentlyand repeated his sentiments at many of them, it is reasonable to infer that statementsregarding the other grants or promises of benefits or rewards were uttered duringthe critical period.Accordingly, I will recommend that the election held on November 24 be setaside and that the representation proceeding be further processed by conductinganother election.'°Such election is to be held when the Regional Director deemsthe effects of the promises and grants of benefits or rewards to have been dissipatedand a free vote on a bargaining representative may be had.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with its operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYIt having been found that Respondent has engaged in certain unfair labor prac-tices prohibited by Section 8(a)(1) and (2) of the Act, it will be recommended thatit cease and desist therefrom and that it take specific affirmative action, as set forthbelow, designed to effectuate the policies of the Act.Respondent's activities impedeor hinder the self-organization of its employeesin a mannerwhich has demonstrateda disregard for the purposes of the Act; and Respondent has openly manifested itshostility to such self-organization at various times in the past.Hence the remedyadopted should be commensurate with the violations found so that employees will beable to enjoy the legislative objectives enacted in Section 7 of the Act. It followsthat an order adapted to assure Respondent's employees of their rights as guaranteedin said Section 7 is appropriate.Nothing in these recommendations shall be construed to require that Respondentvary or abandon any existing term or condition of employment other than thoserelated to union membership or activities.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Communications Workers of America, AFL-CIO, and the Committee are labororganizations within the meaning of Sections 2(5) and 8(a) of the Act.2.Respondent is engaged in commerce as defined in Section 2(6) and (7) of theAct.3.By engaging in the conduct set forth in section III, B and C, above, Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (2) of the Act.4.By the foregoing conduct and by the conduct set forth in section III. A, above,Respondent has interfered with, restrained, and coerced its employees in the exerciseof rights guaranteed by Section 7 of the the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.5Between November 14 and 24 Respondent engaged in conduct interefering withits employees' freedom of choice in selecting a bargaining representative.",This result is consonant withUnited Screw & Bolt Corp ,91 NLRB 916, upon whichRespondent relies THE CHARDON TELEPHONE COMPANY539RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, it is recommended that the Respondent, The ChardonTelephone Company, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Promising employees free tuition and books, hospitalization benefits, or othereconomic benefits or rewards in order to discourage their union activities, sympathies,membership, and affiliation.(b)Granting employees free tools, increased wages on overtime and callout time,or other benefits or rewards, in order to discourage their union activities, sympathies,membership, and affiliation.Nothing herein shall be construed to require thatRespondent vary or abandon any existing term or condition of employment otherthan those related to union membership or activities.(c) Initiating, forming, sponsoring, promoting, or recognizing the Committee orany successor thereto, or any other labor organization, or assisting, dominating,contributing to the support of, or interfering with the administration of the Com-mittee, or any successor thereto, or any other labor organization of its employees.(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form labor organizations, to joinor assist the aforesaid Union or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concerted activitiesfor the purpose of mutual aid or protection as guaranteed in Section 7 of the Act,or to refrain from any and all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor organization as a con-dition of employment as authorized in Section 8(a)(3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Withdraw and withhold permanently all recognition from, and completelydisestablish, the Committee, or any successor thereto, as the representative of itsemployees for the purpose, in whole or in part, of dealing with or discussing griev-ances, labor disputes, wages, rates of pay, hours of employment, or conditions ofwork.(b) Post at its premises at Chardon, Ohio, copies of the attached notice marked"Appendix.""Copies of said notice, to be furnished by the Regional Directorfor the Eighth Region, shall, after being duly signed by a duly authorized representa-tive of the Respondent, be posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuous places, includingallplaces where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for the Eighth Region, in writing, within 20days from the receipt of this intermediate Report and Recommended Order, whatsteps the Respondent has taken to comply herewith 12It is further recommended that unless the Respondent shall within the prescribedperiod notify the said Regional Director that it will comply, the Board issue anorder requiring the Respondent to take the aforesaid action.RECOMMENDED ORDER IN THE REPRESENTATION CASEUponthe basis of the applicable findings of facts and conclusions of law, andupon thatpart of the entirerecord pertinentto thedisposition of the objections inCase No. 8-RC-4476,it is recommended that the electionheld on November 24,1961, be set aside and that the Regional Director conduct another election at suchtime as he deems circumstances permit a free choice of a bargaining representative.11 If the Recommended Order is adopted by the Board, the words "A Decision and Order"shall be substituted for the words "The Recommendations of a Trial Examiner" in thenoticeIf the Board's Order is enforced by a decree of a United States Court of Appeals,the notice shall he further amended by substituting the words "Pursuant to a Decree ofthe United States Court of Appeals, Enforcing an Order" for the words "Pursuant to aDecision and Order"'Z If this Recommended Order is adopted by the Board, this provision shallbe modifiedOrder, what steps the Respondent has taken to comply herewith " 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT recognize The Committee of Employee Representatives orany successor thereto, and withdraw permanently recognition from it; and wehereby disestablish it as the representative of any of our employees for thepurpose, in whole or in part, of dealing with or discussing grievances, labordisputes, wages, rates of pay, hours of employment, or conditions of work.WE WILL NOT initiate, form, sponsor, or promote The Committee of Em-ployee Representatives, or any successor thereto, or any other labor organiza-tion, or assist, dominate, contribute to the support of, or interfere with theadministration of, said committee, or any successor thereto, or any otherlabor organization.WE WILL NOT promise to our employees contributions to hospitalizationpremiums, free tools, free tuition and books, hospitalization benefits, or othereconomic benefits or rewards in order to discourage their union activities,sympathies, membership, and affiliation.WE WILL NOT grant our employees free tools, increased wages on overtime,and callout time, or other economic benefits or rewards, in order to discouragetheir union activities, sympathies, membership, and affiliation.WE WILL NOT change or vary existing terms or conditions of employmentexcept for reasons not related to union membership or activities.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labor or-ganizations, or join or assist Communications Workers of America, AFL-CIO,or any other labor organization, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or to refrainfrom engaging in all such activities as guaranteed in Section 7 of the Act.All our employees are free to become or remain, or to refrain from becomingor remaining, members of Communications Workers of America, AFL-CIO, orany other labor organization.THE CHARDON TELEPHONE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 720Bulkley Building, 1501 Euclid Avenue, Cleveland, Ohio, Telephone Number, Main1-4465, if they have any question concerning this notice or compliance with itsprovisions.Metal Blast,Inc.andJohn Lee Thompson.Case No. 8-CA-2716.October 26, 1962DECISION AND ORDEROn July 20,1962, Trial Examiner Eugene E. Dixon issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Intermedi-ate Report and a supporting brief.139 NLRB No. 31.